t c memo united_states tax_court walter j virginia l ward et al petitioners v commissioner of internal revenue respondent docket nos filed date walter j and virginia l ward pro sese kay hill for respondent ' cases of the following petitioners are consolidated herewith alaska statewide investors co trust daniel a carvalho trustee docket no great northern development co trust daniel a carvalho trustee docket no worldwide travelers trust daniel a carvalho trustee docket no golden nugget investments co trust daniel a carvalho trustee docket no we use the words trust and trustee in our opinion for convenience only -- - memorandum opinion vasquez judge these consolidated cases are before the court on respondent’s motions to dismiss for lack of prosecution pursuant to rule b motion for partial summary_judgment and motion for damages under sec_6673 by separate notices of deficiency respondent determined the following deficiencies in and penalties on petitioners’ federal income taxes walter j ward mr ward and virginia l ward together the wards penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number alaska statewide investors co trust asi daniel a carvalho trustee penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure dollar for convenience figures are rounded to the nearest great northern development co trust gnd daniel a carvalho trustee penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number worldwide travelers trust wt daniel a carvalho trustee penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number golden nugget investments co trust gni daniel a carvalho trustee penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number background in the wards’ notice_of_deficiency respondent determined the amount the wards could claim for their exemptions in and was reduced to zero because of the amount of their income the wards’ itemized_deductions for and were decreased by dollar_figure and dollar_figure respectively because they failed to establish that dollar_figure for and dollar_figure for were losses sustained by them and because their itemized_deductions were limited because of the amount of their adjusted_gross_income the wards’ schedule c profit or loss from q4e- business realty advertising and auto expenses for and were reduced to zero because they did not establish the expenses were paid during the taxable years and that they were ordinary and necessary to their business the wards’ schedule c video cost_of_goods_sold and supplies expenses for and were reduced to zero because they did not establish they were paid during the taxable years and that they were ordinary and necessary to their business the wards’ schedule c video depreciation expenses for and were reduced to zero because they did not establish the basis of the assets that the assets were depreciable and that they were ordinary and necessary to their business the wards’ schedule e supplemental income or loss income was increased by dollar_figure for and dollar_figure for because a the wards’ trust arrangements were shams or grantor trusts or alternatively due to assignment_of_income b of income from a partnership and c of failure to establish that dollar_figure for from video city shepard and dollar_figure for from arctic video city were losses the wards sustained self-employment_tax adjustments for and and accuracy-related_penalties for and due to negligence or substantial_understatement of tax in the notices of deficiency issued to asi gnd wt and gni collectively the trusts respondent took protective - - inconsistent positions and asserted tax on the corrected income of the trusts on date petitioners invoked the jurisdiction of this court by timely filing petitions at the time they filed the petitions the wards resided in anchorage alaska and the trusts’ mailing addresses were in anchorage alaska in the answers respondent denied petitioners’ assignments of error by notice dated date the court set these cases for trial at the court’s anchorage alaska session beginning date this notice specifically stated your failure to appear may result in dismissal of the case and entry of decision against you although our standing_pretrial_order required petitioners to submit trial memoranda they never did so on date respondent filed a motion to consolidate for trial briefing and opinion the wards’ case with the cases of the trusts on date the court granted this motion on date respondent filed respondent’s first request for admissions in each of the cases petitioners did not respond to the requests for admissions therefore each matter of which respondent requested admission is deemed admitted rule c some of these deemed admissions were the returns attached to the requests for admissions are -- - true and correct copies of petitioners’ and federal_income_tax returns before mr ward was a partner with jack ward in various partnerships that engaged in video and real_property rentals before the wards owned their residence at reef place the parkview rentals an interest in parkview partnership an interest in the video city partnership an interest in the arctic building commercial partnership an interest in the arctic video city partnership and an interest in an office building beginning in the wards formed various trusts and transferred their partnership and real_property interests to the trusts around the wards transferred their residence at reef place to gni around the wards transferred their interest in parkview rentals and the parkview partnership to gni gni paid nothing to acquire the wards’ residence their interest in parkview rentals and their interest in the parkview partnership around the wards transferred their interest in the video city partnership to asi ast paid nothing to acquire the wards’ interest in the video city partnership around the wards transferred their interest in the arctic building commercial partnership to gnd around the wards transferred their interest in the arctic video city partnership to gnd gnd paid nothing to acquire the wards’ interest in the arctic building commercial partnership and the arctic video city partnership around the wards transferred their interest in the office building to wt wt paid nothing to acquire the office building after the aforementioned transfers the wards’ relationship to the transferred partnership interests and properties did not change the wards and not the trusts are the correct taxpayers to report the income and expenses of the transferred partnership interests and properties petitioners did not produce documents summonsed by the revenue_agent auditing their and returns and although offered an opportunity to do so petitioners did not meet with respondent’s counsel for the purpose of preparing this matter for trial attached to the requests for admissions among other things are the wards’ and tax returns the notices of deficiency several letters from the wards to the --- - internal_revenue_service irs and amended returns from the wards for and in the letters to the irs the wards claimed that they did not have any remuneration paid to them that was includable in gross_income for and 1997--thus they did not have any gross_income for and 1997--and they made various tax_protester type arguments to support their claim in the amended returns the wards listed the correct amount of their adjusted_gross_income taxable_income and tax as zero on date the court received a motion to dismiss for mootness from the wards the wards claimed that due to a misunderstanding and misapplication of the law the returns that were filed were inaccurate and in error the source of the wards’ income is exempted excluded or eliminated from gross_income by law and that they had filed amended returns correcting the error on date the court denied this motion on date the court received a motion to dismiss for mootness from each of the trusts the trusts made similar claims as the wards ie that the form sec_1041 u s income_tax return for estates and trusts were filed in error and the trusts’ income was exempted excluded or eliminated from gross_income on date the court denied these motions on date petitioners filed a motion for continuance --- - and a motion for a protective_order on date the court denied these motions by notice dated date the court notified the parties of a change_of courtroom and address for trial at the court’s anchorage alaska session beginning date on date the wards filed a motion to dismiss claiming that the wards were settling out of court with the irs and that they were planning to pay all of the taxes they lawfully owed on date the court denied this motion on that same date respondent sent the wards a letter regarding settlement of the cases respondent attached a decision document and a closing_agreement to the letter respondent’s counsel provided the wards a telephone number to call regarding their decision to settle there is no evidence that the wards actually pursued settlement of their case even after respondent gave them an opportunity to do so on date these cases were called from the calendar for the trial session of the court at anchorage alaska petitioners failed to appear at the calendar call on date these cases were recalled from the calendar for the trial session of the court at anchorage alaska petitioners again failed to appear at this time respondent filed motions to dismiss for lack of prosecution in each case a - motion for partial summary_judgment in the wards’ case anda motion for damages under sec_6673 in the wards’ case discussion i rule b dismissal the court may dismiss a case and enter a decision against a taxpayer for his failure properly to prosecute or to comply with the rules of this court rule b the court may for similar reasons decide against any party any issue as to which the party has the burden_of_proof and the decision shall be treated as a dismissal id when these cases were called for trial and in respondent’s motions respondent represented that he has the burden of production regarding the penalty because the examination in these cases began after date but claimed that he does not bear the burden_of_proof on any issue in these cases sec_7491 c 116_tc_438 as a general_rule the taxpayer bears the burden of proving the commissioner's deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues rule b generally applies in situations where the taxpayer bears the burden_of_proof relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the code petitioners failed to appear and did not introduce any evidence therefore we conclude that the burden_of_proof is not placed on respondent pursuant to sec_7491 accordingly we sustain respondent’s deficiency determination regarding the wards and we shall dismiss the case with regard to the deficiencies in docket no and enter a decision against the wards for those amounts rule sec_123 sec_142 welch v helvering supra pincite in the motions to dismiss in the trust cases respondent stated that he took protective inconsistent positions against the trusts and the wards respondent concedes that if we find the wards liable for the deficiencies in their case then there are no deficiencies in the trust cases accordingly we shall enter appropriate orders and decisions based on respondent’s concession il summary_judgment respondent moved for partial summary_judgment in the wards’ case on the issue of whether he met his burden of production with respect to the imposition of the accuracy-related_penalty rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a a substantial_understatement exists if the understatement exceeds the greater of percent of the tax reguired to be shown on the return for a taxable_year or dollar_figure sec_6662 the understatement is reduced to the extent that the taxpayer has adequately disclosed facts affecting the tax treatment of an item and there is a reasonable basis for such treatment or has substantial_authority for the tax treatment of an item sec_6662 d b sec_6664 provides that no accuracy-related_penalty shall be imposed with respect to any portion of an underpayment - - if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs sec_7491 provides that the commissioner shall bear the burden of production with respect to the liability of any individual for penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty swain v commissioner t c slip op pincite see also higbee v commissioner supra pincite if a taxpayer files a petition alleging some error in the determination of the penalty the taxpayer’s challenge generally will succeed unless the commissioner produces evidence that the penalty 1s appropriate swain v commissioner supra at slip op pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite the wards are deemed to have admitted certain facts--- including the fact that the wards and not the trusts are the correct taxpayers to report the income and expenses of the we do not decide herein whether respondent would have met his burden of production if he had not produced any evidence when the taxpayer failed to appear for trial -- transferred partnership interests and properties the wards were reguired to show dollar_figure and dollar_figure of tax on their and returns respectively however they reported dollar_figure and dollar_figure of tax for and respectively thus the wards’ understatements of dollar_figure and dollar_figure for and respectively exceed both percent of the tax required to be shown on their return--dollar_figure for and dollar_figure for 1997--and dollar_figure therefore on the basis of the evidence we conclude that the wards had a substantial_understatement_of_income_tax they did not present any evidence indicating reasonable_cause or substantial_authority id accordingly on this issue we sustain respondent’s determination and shall grant respondent’s motion for partial summary_judgment tii sec_6673 sec_6673 authorizes this court to penalize up to dollar_figure a taxpayer who institutes or maintains a proceeding primarily for delay or pursues a position in this court which is frivolous or groundless the wards’ conduct in these cases has convinced us that they maintained these proceedings primarily for delay their actions have resulted in a waste of limited judicial and administrative resources that could have been devoted to resolving bona_fide claims of other taxpayers 806_f2d_948 9th cir their insistence on making frivolous protester type arguments indicates an -- - unwillingness to respect the tax laws of the united_states accordingly we shall grant respondent’s motion for sanctions and require the wards to pay a penalty to the united_states pursuant to sec_6673 in the amount of dollar_figure to reflect the foregoing appropriate orders and decisions will be entered
